Citation Nr: 0637882	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-41 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to September 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2003 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for bilateral 
hearing loss effective May 9, 2003 (date of claim).  Because 
the rating is less than the maximum provided under the 
applicable criteria (and since the veteran has not expressed 
satisfaction with the rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2006 the Board received statements from the veteran 
and a co-worker without a waiver of initial RO consideration.  
On review of this evidence the Board found that it is not 
material to the matter at hand, i.e., the degree of 
disability resulting from the hearing loss.  Consequently, 
remanding the case for the RO to initially consider this 
argument and evidence submitted would serve no useful 
purpose.  


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Diagnostic Code (Code) 6100, 4.86 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, a November 2004 
statement of the case (SOC), and a June 2006 supplemental SOC 
(SSOC) provided the text of applicable regulations and 
explained what the evidence showed.  The veteran has had full 
opportunity to participate in the adjudicatory process; he is 
exercising his right to appeal the rating assigned/pursue a 
higher disability rating.  He is not prejudiced by any notice 
deficiency that might have occurred earlier.

The veteran's service medical records have been secured.  He 
has indicated he does not receive treatment for bilateral 
hearing loss; so there are no treatment records to secure.  
VA has arranged for the veteran to be examined.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.		Factual Background

The veteran's service separation document shows he served in 
artillery.

On a September 1985 private audiometry, puretone thresholds, 
in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
50
75
LEFT
10
5
5
30
60

The examiner noted "Vietnam war - high frequency loss".

On October 2003 examination on behalf of VA, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
65
90
LEFT
10
5
5
55
85

Average puretone thresholds were 39 decibels, right ear and 
32 decibels, left.  Speech audiometry revealed speech 
recognition ability of 100 percent, bilaterally.

On March 2005 official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
5
20
65
90
LEFT
-
10
10
60
85
The average puretone thresholds were 45 decibels, the right 
ear and 41 decibels, left.  Speech audiometry revealed speech 
recognition ability of 96 percent, right ear and 98 percent, 
left ear

April 2006 statements from the veteran and his spouse contend 
that he should be compensated for his hearing loss 
disability.

In an August 2006 statement the veteran states he was told he 
has 50 percent hearing loss due to military noise exposure, 
and that hearing aids would not help his condition.  He 
questions why he was awarded only 10 percent compensation.  

An August 2006 statement from a co-worker reports he noted 
that the veteran has developed a significant hearing loss.  
The statement goes on to note, in essence, that the hearing 
loss has not impaired the veteran's ability to function at 
work.  

C.		Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as the 
current noncompensable rating assigned for the veteran's 
bilateral hearing loss encompasses the greatest level of 
hearing impairment shown at any time during the appeal 
period, "staged ratings" are not warranted.

The record includes two reports of audiometry (in October 
2003 and March 2005) showing the severity of the veteran's 
hearing loss during the period of time under consideration, 
i.e., from May 9, 2003 to the present.  While the latter 
audiometry (in March 2005) showed slightly higher average 
puretone thresholds and slightly less discrimination than was 
found on the earlier, October 2003, examination, both 
audiometric evaluations showed Level I hearing acuity in each 
ear.  Under Table VII, such hearing acuity warrants a 
noncompensable rating under Code 6100.  An exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. 
§ 4.86), which would warrant rating under the alternate 
criteria of Table VIA, is not shown.

As is noted above, the rating of hearing loss disability 
involves a mechanical application of the rating schedule to 
numeric designations assigned to official audiometry results.  
As there is no official audiometry during the appeal period 
showing hearing acuity worse than Level I in either ear, a 
compensable rating clearly is not warranted.

The veteran and his spouse argue that his hearing loss 
warrants a compensable rating.  His spouse asserts that the 
hearing loss impairs his relationships with family and 
impairs him socially.  The veteran argues that he deserves 
more than 10 percent compensation (notably, the 10 percent is 
for tinnitus; hearing loss disability is currently rated 0 
percent) because he suffers from the hearing loss and served 
"in line of fire".  In that regard, it is noteworthy that 
percentage ratings represent, to the extent possible average 
impairment in earning capacity resulting from the disability 
being rated.  If impairment greater than reflected by the 
rating assigned is suggested by the record, the possibility 
of referral for extraschedular consideration would be 
indicated.  See 38 C.F.R. § 3.321.  Here, factors suggesting 
extraschedular consideration (such as marked interference due 
to, or frequent hospitalization for, hearing loss disability) 
are not shown.  [Notably, the August 2006 statement by AS 
(the veteran's co-employee) is not probative of the veteran's 
claim.  Essentially, it states (a) that he has significant 
hearing loss (which is not a matter in dispute); (b) that he 
wears ear protection at work, when necessary (which is not 
material to the question being addressed, i.e., the degree of 
disability shown); and (c) that the hearing loss has not 
impaired the veteran's ability to function at work (which 
would weigh against the veteran's claim, not support it).]  .

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


